DETAILED ACTION

Response to Amendment
	Claims 1-17 are currently pending.  The amended claim 1 does overcome the previously stated 103 rejections.  However, upon further consideration, claims 1-17 are rejected under the following new 102 and 103 rejections.  This action is made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8, and 12-15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ogata et al (US 2020/0176810).


	Regarding claims 1-3, 6, and 12, Ogata et al discloses a battery cell “105” (solid state battery) comprising: a negative conductive plate “235” (anode current collector layer) that includes a material such as nickel, copper, and copper alloy and inherently has a porosity of less than 1%; a complex structure “140” (porous layer) that is a passive layer or a non-active layer (does not include an anode active material) that is provide on a surface of the negative conductive plate, wherein the complex structure comprises a scaffold layer that has a porosity ranging from 1% to 99%, wherein the scaffold layer can be comprised of a metal-inorganic framework which inherently has a three-dimensionally interconnected framework so as to form pores therein; a solid electrolyte layer “145” provided on the complex structure; and a cathode “135” (composite cathode layer) provided on the solid electrolyte layer; wherein the negative conductive plate can have a thickness of 1-30 µm; wherein the scaffold layer (porous layer) can have a thickness of 1 µm to 30 µm; wherein the cathode comprises a cathode layer “135” (cathode active material layer) provided on the solid electrolyte layer and a positive conductive plate “230” (cathode current collector layer) provided on the cathode layer; and an anti-dendrite functional layer “305” (seed material) that is interspersed in the scaffold layer, wherein the anti-dendrite functional layer can partially span starting from the first side “220” (interface between the porous layer and the solid electrolyte layer) toward the second side “225” (interface between the anode current collector and the porous layer); wherein the scaffold layer can permit accumulation (precipitation) of the lithium material along the second side during the charging of the battery cell which implies lithium being stored in the pores ([0031]-[0034],[0042],[0043], [0046]-[0049], [0056],[0062]). 
	Regarding claim 8, Ogata et al also discloses a scaffold layer comprising a binding agent (binder) ([0048]).
	Regarding claim 13-15, Ogata et al also discloses an anti-dendrite functional layer (seed material) that can be comprised of a metallic material such as bismuth, tin, and gold ([0058]); wherein the anti-dendrite functional layer can be formed using slurry coating processing techniques or deposition techniques ([0077]); wherein the anti-dendrite functional layer can form a portion of the complex structure along the second side “225” (interface) ([0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al (US 2020/0176810).
However, Ogata et al does not expressly teach an anode current collector layer that has a thickness of 1 µm to 20 µm (claim 4); a porous layer that has a porosity of 10% to 99% (claim 7); a seed material that is uniformly distributed at the interface so as to occupy 1% to 50% of an area of the interface (claim 16).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ogata battery to include an anode current collector layer that has a thickness of 1 µm to 20 µm; a porous layer that has a porosity of 10% to 99%; a seed material that is uniformly distributed at the interface so as to occupy 1% to 50% of an area of the interface because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Wachsman/Subbaraman battery to include a seed material that is provided at an interface between the porous layer and the solid electrolyte layer because duplication of parts was held to have been obvious (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed thickness of the anode current collector layer, porosity of the porous layer, and the area of the seed material.
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al (US 2020/0176810) in view of Nishimura et al (US 2015/0017549).  The Ogata reference is applied to claim 1 for reasons stated above.
However, Ogata et al does not expressly teach a framework comprising a metal selected from the group consisting of copper, nickel, and combinations thereof (claim 5).
Nishimura et al discloses a negative electrode layer “66” (porous layer) comprising a copper alloy such as copper-nickel alloy ([0039],[0044],[0052]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ogata scaffold layer to include a framework comprising copper in order to utilize a material that lowers internal resistance of the negative electrode, thereby improving output during charging and discharging ([0016]).  In addition, the selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use copper-nickel alloy.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al (US 2020/0176810) in view of de Souza et al (US 2020/0014059).  The Ogata reference is applied to claim 1 for reasons stated above.
However, Ogata et al does not expressly teach a porous layer that has a multilayer structure (claim 9); wherein the porous layer having the multilayer structure is configured such that a pore size of a layer in contact with the anode current collector layer is greater than a pore size of a layer in contact with the solid electrolyte layer (claim 10); wherein the seed material is provided at an interface between layers of the porous layer (claim 11).
de Souza et al discloses an anode structure “12” comprising a top porous layer  “17” having a first porosity and a bottom porous layer “16” having a second porosity; wherein the second porosity has an pore opening (pore size) of greater than 3 nm and the first porosity has an pore opening of less than 3 nm; wherein the bottom porous layer is in contact with the anode current collector layer “10” & “14” and the top porous layer is in contact with the solid electrolyte layer “18”; wherein a lithium-containing seed layer is deposited on/in the porous region 1 (top porous layer) which is at an interface between the porous region and solid electrolyte layer and between layers of the porous layers ([0036],[0046] and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ogata battery to include a porous layer that has a multilayer structure; wherein the porous layer having the multilayer structure is configured such that a pore size of a layer in contact with the anode current collector layer is greater than a pore size of a layer in contact with the solid electrolyte layer; wherein the seed material is provided at an interface between layers of the porous layer in order to provide a stronger anode structure and to provide a battery that exhibit faster charge rate and/or a reduction of volume expansion and/or deformation during charge/discharge cycling ([0029],[0032]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al (US 2020/0176810) in view of Ito et al (US 2019/0131654).  The Ogata reference is applied to claim 1 for reasons stated above.
However, Ogata et al does not expressly teach a 3-electrode cell configured such that the composite cathode layer, the solid electrolyte layer, the porous layer, the anode current collector layer, the porous layer, the solid electrolyte layer and the composite cathode layer are sequentially stacked. (claim 17).
Ito et al discloses an all solid battery comprising:  a positive electrode layer “21” (composite cathode layer), a solid electrolyte layer “30”, a negative electrode layer “41”  (porous layer), an electric collector layer “42”, a negative electrode layer “41” (porous layer), a solid electrolyte layer and a positive electrode layer (composite cathode layer) that are sequentially stacked ([0020],[0021] and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ogata battery to include a 3-electrode cell configured such that the composite cathode layer, the solid electrolyte layer, the porous layer, the anode current collector layer, the porous layer, the solid electrolyte layer and the composite cathode layer are sequentially stacked in order to provide a multilayer structure that allows increased battery capacity.

Claims 1-3, 6-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al (US 2020/0176810) in view of Laicer et al (US 2016/0049656).
Regarding claims 1-3, 6, 7, and 12, Ogata et al discloses a battery cell “105” (solid state battery) comprising: a negative conductive plate “235” (anode current collector layer) that includes a material such as nickel, copper, and copper alloy and inherently has a porosity of less than 1%; a complex structure “140” (porous layer) that is a passive layer or a non-active layer (does not include an anode active material) that is provide on a surface of the negative conductive plate, wherein the complex structure comprises a scaffold layer that has a porosity ranging from 1% to 99%, wherein the scaffold layer can be comprised of a metal-inorganic framework; a solid electrolyte layer “145” provided on the complex structure; and a cathode “135” (composite cathode layer) provided on the solid electrolyte layer; wherein the negative conductive plate can have a thickness of 1-30 µm; wherein the scaffold layer (porous layer) can have a thickness of 1 µm to 30 µm; wherein the cathode comprises a cathode layer “135” (cathode active material layer) provided on the solid electrolyte layer and a positive conductive plate “230” (cathode current collector layer) provided on the cathode layer; and an anti-dendrite functional layer “305” (seed material) that is interspersed in the scaffold layer, wherein the anti-dendrite functional layer can partially span starting from the first side “220” (interface between the porous layer and the solid electrolyte layer) toward the second side “225” (interface between the anode current collector and the porous layer); wherein the scaffold layer can permit accumulation (precipitation) of the lithium material along the second side during the charging of the battery cell which implies lithium being stored in the pores ([0031]-[0034],[0042],[0043],[0046]-[0049], [0056],[0062]).
However, Ogata et al does not expressly teach a porous layer configured to include a three-dimensionally interconnected framework so as to form pores therein (claim 1); wherein the porous layer has a porosity of 10% to 99% (claim 7).
Laicer et al discloses an anode coating layer (porous layer) comprising an interconnected network of pores wherein the interconnected network of pores is substantially continuous in all three dimensional; wherein the porosity of about 40-70% ([0007],[0010]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ogata scaffold layer to include a three-dimensionally interconnected framework so as to form pores therein; wherein the porous layer has a porosity of 40% to 70% in order to three-dimensional structure with capacity for higher energy density and greater mechanical rigidity with voids that provide for expansion and contraction ([0069]).
Regarding claim 8, Ogata et al also discloses a scaffold layer comprising a binding agent (binder) ([0048]).
	Regarding claim 13-15, Ogata et al also discloses an anti-dendrite functional layer (seed material) that can be comprised of a metallic material such as bismuth, tin, and gold ([0058]); wherein the anti-dendrite functional layer can be formed using slurry coating processing techniques or deposition techniques ([0077]); wherein the anti-dendrite functional layer can form a portion of the complex structure along the second side “225” (interface) ([0051]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729